Citation Nr: 0734903	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  04-39 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for arthritis of the 
lumbosacral spine (back disability), currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1982 to June 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which increased the veteran's rating for a back 
disability from 10 percent disabling to 20 percent disabling.


FINDING OF FACT

The veteran's back disability is manifested by forward 
flexion to 90 degrees, with pain at 40 degrees, and a 
combined thoracolumbar range of motion of greater than 120 
degrees, but not ankylosis or neurological abnormalities 
which may be separately evaluated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
service-connected back disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.14, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5237, 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the veteran was granted service connection for 
his back disability in April 1985.  His rating was increased 
to 20 percent disabling in December 2003, and the veteran 
contends he is entitled to a higher rating.


Duties to Notify and Assist
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in November 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence not in the possession of the Federal government.  He 
was essentially asked to submit any evidence he had that 
supported his claim.

The veteran is challenging an increased rating assigned in 
December 2003.  As an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this 
case has been satisfied.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
veteran.  The Federal Circuit stated that requiring an 
veteran to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  In this case, the 
Board finds that any notice error(s) did not affect the 
essential fairness of the adjudication because the veteran 
stated in November 2003 that there was no additional 
evidence.  See generally Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir.2007), see Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical records 
and service medical records.  The veteran was afforded VA 
medical examinations in November 2003 and March 2005.  
Significantly, neither the veteran nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Rating for Back Disability
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The veteran's service-connected lumbosacral strain is 
evaluated under DCs 5235 to 5243 based on loss of range of 
motion, or objective indicators, unless the disability is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes.

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine to 30 degrees or less, or, favorable 
ankylosis of the entire thoracolumbar spine; a 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or, where the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or, 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

In this case, in March 2005, the veteran's forward flexion 
was measured to 90 degrees, with pain at 40 degrees.  
Extension was measured to 30 degrees, with pain at 10 
degrees.  Left and right lateral flexion were both measured 
to 30 degrees, with pain at 10 degrees.  Left and right 
lateral rotation were measured to 10 degrees with pain, and 
then to 30 degrees with pain.  The veteran has a combined 
thoracolumbar range of motion of 240 degrees with pain.  The 
examiner did not test repetitive motion as it was too painful 
for the veteran.  In November 2003, the veteran's forward 
flexion was measured to 60 degrees with pain between 40 
degrees and 60 degrees.  Extension was measured to 
20 degrees.  Left and right lateral flexion were both 
measured to 15 degrees.  Left and right lateral rotation were 
measured to 20 degrees with pain.  The veteran had end range 
pain with all of these movements.  The veteran had a combined 
thoracolumbar range of motion of 150.  The preponderance of 
the evidence shows that the veteran has a combined 
thoracolumbar range of motion above 120 degrees.

The above findings do not satisfy the criteria under the 
General Formula for Diseases and Injuries of the Spine for a 
40 percent evaluation.  Moreover, while the veteran reported 
at the November 2003 VA examination that his back pain had 
worsened, the objective evidence does not demonstrate 
additional limitation of function (beyond the range of motion 
for 20 percent rating due to pain) from which to conclude 
that the veteran's disability picture is analogous to the 40 
percent rating per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  There was no finding 
that the veteran has ankylosis, either favorable or 
unfavorable, so the 100 percent evaluation available for 
unfavorable ankylosis of the entire spine and the 50 percent 
evaluation available for unfavorable ankylosis of the entire 
thoracolumbar spine are not applicable.

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The veteran is not 
entitled to a rating for intervertebral disc syndrome, as he 
has not been assigned any such diagnosis.

The rating formula specifies that any associated objective 
neurologic abnormalities including, but not limited to, bowel 
or bladder impairment, are to be rated separately from 
orthopedic manifestations, under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (1) (2007).  
VA examinations in November 2003 and March 2005 found no 
objective evidence of neurologic abnormalities.  Sensory 
examination, straight leg raising, muscle tone, motor 
strength, and deep tendon reflexes were all normal.  He had 
no bladder or bowel problems.  Although the veteran 
complained at the March 2005 examination about some numbness 
and radiating pain, the examiner did not attribute this to 
the veteran's back disability.

The preponderance of the evidence is against the veteran's 
claim for an increased rating.  Because the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the claim for a rating in 
excess of 20 percent cannot be granted.


ORDER

The claim for an increased rating for a back disability is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


